DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 require “a portion protruding outwardly of said mounting ring for sealing engagement with said header…”. The disclosure of the application describes and depicts the annular sealing member to be the component which provides sealing engagement with the header, wherein the protruding portion is not disclosed to engage directly with the header to provide such sealing engagement. Such language is considered to be new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (U.S. 7,617,990).
Regarding claim 1, Huffman discloses a shower header spray device comprising: an elongated spray header (14), defining a liquid flow passage (inside 14) and having a plurality of laterally spaced liquid spray nozzles (20) arranged in alignment parallel to a longitudinal axis of the header, said spray nozzles each having a liquid discharge orifice (23) and being mounted in a corresponding pocket in the spray header; an elongated cleaning brush (30) assembly including a rotatable brush housed in the spray head for cleaning the discharge orifices of the spray nozzles; said spray nozzles each having a central dome portion (24) with the liquid discharge orifice and an externally threaded cylindrical mounting ring (28); and said pockets each being internally threaded for receiving the externally threaded mounting ring of a respective spray nozzle screwed into mounted engagement in the threaded pocket with the dome portion of the spray nozzle extending into the header for engagement by the rotatable brush 
Huffman fails to disclose the spray nozzles are one piece spray nozzles and the externally threaded cylindrical mounting ring is integrally formed.
However, forming together components that have been previously made of multiple parts would have been obvious to one having ordinary skill in the art at the time the invention was filed, since it has been held to be within routine skill in the art that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. Doing so would yield predictable results, namely, having a single component which is more easily removed and maintained than in separated components. In re Larson, 340 F.2d 965, 968. 
Regarding claims 13, 14, and 16, Huffman discloses a shower header spray device comprising: an elongated spray header (14), defining a liquid flow passage (inside 14) and having a plurality of laterally spaced liquid spray nozzles (20) arranged in alignment parallel to a longitudinal axis of the header, said spray nozzles each having an elongate liquid discharge orifice (23) being mounted in a corresponding pocket in the spray header; an elongated cleaning brush (30) assembly including a rotatable brush housed in the spray head for cleaning the discharge orifices of the spray nozzles; said spray nozzles each having a central dome portion (24) with the liquid discharge orifice and an externally threaded cylindrical mounting ring (28); said pockets each being internally threaded for receiving the externally threaded mounting ring of a respective spray nozzle screwed into mounted engagement in the threaded pocket with the dome portion of the spray nozzle extending into the header for engagement by the rotatable brush during cleaning; and an annular sealing member (29) captively retained (as retained when the mounting ring is inserted) on an upstream axial side of said mounting ring with a portion (part 
Huffman fails to disclose the spray nozzles are one piece spray nozzles and the externally threaded cylindrical mounting ring is integrally formed.
However, forming together components that have been previously made of multiple parts would have been obvious to one having ordinary skill in the art at the time the invention was filed, since it has been held to be within routine skill in the art that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. Doing so would yield predictable results, namely, having a single component which is more easily removed and maintained than in separated components. In re Larson, 340 F.2d 965, 968. Wherein, it would be further obvious to put the alignment indicators on the mounting ring when integrally formed with the nozzle outlet to maintain usability of the alignment indicators.
Regarding claim 7, the mounting ring of each spray nozzle has an internal annular surface formed with flats for receiving an appropriate tool for screwing the spray nozzle into and out of 
Regarding claim 8, the spray head nozzle receiving pockets each are defined by a respective base member (27) fixedly mounted in a respective opening in the header, said base members each comprising an internally threaded cylindrical annular opening into which the mounting ring of the spray nozzle is screwed and an end wall (where 29 contacts) formed within a central opening through which the dome portion of the respective spray nozzle is positioned with the discharge orifice thereof in fluid communication with the spray header liquid passage.
Regarding claim 9, the base members each are cylindrical shaped and are mounted in a respective cylindrical opening of the spray header (as shown in Fig. 2 and 3).
Regarding claim 10, each spray header has an elongated cylindrical shape, and said base member end wall has a semi-cylindrical shape corresponding in shape to an inner cylindrical side wall of the spray header (as shown in Fig. 2).
Regarding claim 17, the spray header pockets are defined by separate mounting blocks (27) fixed within the spray header.

Claim 4, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman, as applied above, and further in view of Hamilton et al (U.S. 6,398,128).
Regarding claim 4, Huffman discloses the invention as describe above, including retaining the annular sealing member upon screwing of the mounting ring into threaded engagement with the header pocket.
Huffman fails to disclose an annular retaining groove for positively receiving and retaining the annular sealing member with a portion protruding outwardly of the mounting ring.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included annular retaining grooves as taught by Hamilton. Doing so would yield predictable results, namely, preventing the annular sealing member from moving undesirably and ensuring proper sealing contact.
Regarding claim 5, the annular sealing member, in both Huffman and Hamilton, is designed to provide a reliable liquid seal between the spray nozzle and the header during a maximum squeeze condition in which the spray nozzle is in fully threaded engagement with the internally thread pocket as well as a minimum squeeze condition when the spray nozzle is rotatably unscrewed from the maximum squeeze condition up to 180 degrees of rotation from the maximum squeeze condition (i.e. the seal of Huffman and Hamilton is capable, dependent on thread angle). 
Regarding claim 12, Huffman discloses each spray nozzle is formed with an elongate discharge orifice (23). 
Huffman fails to disclose including an externally exposed indicator located in predetermined relation to a longitudinal axis of the elongate discharge orifice of the spray nozzle such that upon mounting of the spray nozzles in the respective spray header pockets.
However, Hamilton teaches including an externally exposed indicator (60) located in predetermined relation to a longitudinal axis of the elongated discharge orifice of the spray nozzle such that upon mounting of the spray nozzles in the respective spray header pockets with the indictor of each spray nozzle mounting flange oriented in common predetermined relation to the longitudinal axis of the spray header the elongated discharge orifices of each spray nozzle is oriented in common predetermined angular relation to the longitudinal axis of the header.

In the alternative, regarding claims 13, 14 and 16, Hamilton discloses the invention as described above, but fails to disclose the mounting ring includes a pair of indicator notches
However, Hamilton teaches including indicator notches (60) located in predetermined relation to a longitudinal axis of the elongated discharge orifice of the spray nozzle such that upon mounting of the spray nozzles in the respective spray header pockets with the indictor of each spray nozzle mounting flange oriented in common predetermined relation to the longitudinal axis of the spray header the elongated discharge orifices of each spray nozzle is oriented in common predetermined angular relation to the longitudinal axis of the header.
It would have been obvious to one having ordinary skill in the art at the time the invention was file to have utilized externally exposed indicators such as taught by Hamilton, since doing so would yield predictable results, namely, allowing the user to visualize and adjust the orientation of the nozzle.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman, as applied above, and further in view of Valley (U.S. 2007/0102458).
Regarding claim 11, Huffman discloses the invention as describe above, but fails to disclose the annular sealing member as claimed.
However, Valley discloses annular sealing members having a generally rectangular cross sectional shape with a pair of protruding rounded corners on opposite upstream and downstream sides, are well known in the art.
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time of the invention since the substitution of an x-shaped seal as taught .

Allowable Subject Matter
Claims 19-21 are allowed.

Response to Arguments
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.
The amended language is broad enough such that it can be said the annular sealing member is capitively retained on the mounting ring as described above, that is to say, when the components are attached together as intended, the  annular sealing member is captively retained on the mounting ring when threaded component applies pressure on the components.
It is further noted that integrating the annular sealing member to the mounting ring (i.e. adhering, clamping, other known means of integrating, etc.) would have been obvious to one having ordinary skill in the art, as such is a matter of integrating previously separate components. In re Larson, 340 F.2d 965, 968. Furthermore, if combined with Hamilton, as utilized with claim 4 above, the teaching of captively retaining the sealing member in the manner intended by the applicant is well-known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752